Citation Nr: 9914612	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fracture L1, L2, and L3, currently evaluated as 
30 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to September 14, 1998, for residuals of compression 
fracture L1, L2, and L3.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
January 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued a 
20 percent evaluation for residuals of compression fracture 
L1, L2, and L3.  The Board remanded this claim in January 
1998.  While the claim was on appeal, the RO granted a 
30 percent evaluation for residuals of compression fracture 
L1, L2, and L3, effective September 14, 1998.  The case has 
been returned to the Board for further appellate review. 

The Board notes that the appellant's submitted a VA Form 21-
4138 in February 1994, stating, "I wish to make an informal 
application for increased compensation based on 
unemployability."  The RO did not send the appellant a VA 
Form 21-8940, Veteran Application for Increased Compensation 
Based on Unemployability, for him to complete his 
application.  The Board further notes that the appellant had 
an RO hearing in September 1995.  The appellant's then 
spouse, stated that the appellant had chronic severe 
intestinal problems and bowel problems, which she stated were 
related to the appellant's residuals of compression fracture 
L1, L2, and L3.  Specifically, she stated that their 
chiropractor stated that the appellant's intestinal problems 
and bowel problems were caused by the appellant's fusion in 
his lumbar spine.  At the October 1995 VA examination, the 
appellant reported that since the fusion in service, he had 
had difficulty controlling his bowel function.  The VA 
examiner did not make any clinical findings or diagnosis as 
to the appellant's bowel incontinence.  At the September 1998 
VA examination, the appellant's girlfriend reported to the VA 
examiner that the appellant had intermittent bowel 
incontinence and intermittent impotence, which she related to 
the appellant's residuals of compression fracture L1, L2, and 
L3.  The VA examiner did not make any clinical findings or 
diagnosis as to such allegation; however, the Board finds 
that the statements may be sufficient to establish an 
informal claim for secondary service connection.

Thus, the Board refers these potential informal claims to the 
RO for appropriate action, as such have not been the subject 
of a decision, a notice of disagreement, a statement of the 
case, or a substantive appeal and absent such, the Board does 
not have jurisdiction over this claim/claims.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction over these claims.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Residuals of compression fracture L1, L2, and L3 is currently 
manifested by severe functional impairment and a demonstrable 
deformity of a vertebral body.



CONCLUSION OF LAW

Residuals of compression fracture L1, L2, and L3 is (and has 
been) 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5285, 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for residuals of 
compression fracture L1, L2, and L3 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The Board must note that while the claim was on appeal, in a 
January 1999 rating decision, the RO granted a 30 percent 
evaluation for residuals of compression fracture L1, L2, and 
L3, effective September 14, 1998.  The RO stated in the 
decision that such date was chosen because it was the date of 
the VA examination and that the September 14, 1998, VA 
examination was the first date which factually established 
that the appellant's residuals of compression fracture L1, 
L2, and L3 had worsened.  The Board disagrees with the RO's 
determination of a September 14, 1998, effective date for the 
30 percent evaluation.  The reasons for the such are stated 
below.

In February 1994, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that his service-
connected residuals of compression fracture L1, L2, and L3 
was worse.  In May 1994, the appellant underwent a VA 
examination, which was grossly inadequate, as the VA examiner 
did not adequately report the appellant's range of motion of 
the lumbar spine nor the appellant's functional impairment 
due to the appellant's low back pain.  The appellant then 
underwent a VA examination in October 1995.  This VA examiner 
entered an assessment of severe low back pain, but again, 
this VA examiner did not address the appellant's functional 
impairment as a result of the severe low back pain.  The RO's 
acceptance of grossly inadequate VA examinations does not 
constitute negative evidence.

The appellant testified in detail in October 1995 how much 
worse his residuals of compression fracture L1, L2, and L3 
had gotten.  He stated that he had muscle spasms in his 
lumbar spine and severe and chronic pain.  In a General 
Counsel opinion, the Office of General Counsel stated that 
when a veteran submits a claim alleging an increase in 
disability and medical evidence substantiates the increase in 
the disability, the effective date of an award for an 
increased evaluation must be determined by the facts in the 
case.  See VAOPGCPREC 12-98 (Sept. 1998).  The appellant's 
statement in February 1994 that his service-connected 
residuals of compression fracture L1, L2, and L3 had worsened 
and the fact that a September 1998 VA examination later 
substantiated such allegation is enough for the Board to make 
a finding that the appellant's residuals of compression 
fracture L1, L2, and L3 had worsened as of the date he filed 
his claim.  His statements constitute facts.

The Board is aware of the gap of time between the appellant's 
allegation that his residuals of compression fracture L1, L2, 
and L3 had worsened and the substantiation of such by medical 
evidence; however, as noted above, the RO accepted grossly 
inadequate examinations in May 1994 and October 1995.  In the 
March 1994 examination report, the VA examiner made no 
findings as to the presence or absence of muscle spasm.  The 
VA examiner made no findings as to the appellant's range of 
motion of the lumbar spine.  In the October 1995 examination 
report, although the VA examiner made findings as to the 
appellant's limitation of motion, he made no findings as to 
the presence or absence of muscle spasm.  Neither examination 
made any findings as to how the appellant's functional 
impairment was affected by his low back pain.  The appellant 
should not be prejudiced by the RO's decision to not order a 
more thorough and adequate examination.  Thus, the Board will 
not address the appellant's claim for an increased evaluation 
as two, separate issues, as the Board finds that the RO erred 
in not granting an effective date of February 1994 for the 
30 percent evaluation.  Specifically, the appellant's 
testimony from September 1995 and the medical findings made 
in September 1998 are wholly consistent, which would 
substantiate that the appellant's residuals of compression 
fracture L1, L2, and L3 had worsened.

As noted above, during the pendency of the appeal, the RO 
increased the appellant's disability evaluation from 
20 percent to 30 percent.  The appellant has not stated 
whether he is satisfied with the 30 percent evaluation.  
Regardless, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service connection for residuals of compression fracture L1, 
L2, and L3 was granted by means of an August 1980 rating 
decision and assigned a 20 percent evaluation.  The appellant 
had been in a motor vehicle accident in 1979, where he 
sustained a fracture to the spinal column and underwent a 
laminectomy and fusion.

The appellant underwent a VA examination in May 1994.  The 
appellant reported that since the accident, he had chronic 
low back pain and increasing right lower extremity pain with 
occasional numbness and weakness.  Upon physical examination, 
the appellant had normal gait, although the VA examiner noted 
that the appellant was somewhat slow due to the persistence 
of back pain.  He had no posture abnormalities, and had a 
fixed deformity of the lumbar spine with a fusion and 
spondylolisthesis at L3-L4 and L4-L5, respectively.  There 
was somewhat of a kyphotic deformity at L3-L4 from the 
accident.  There was also a traumatic scoliosis of mild 
nature in the lumbar spine with an old compression fracture 
of L3.  Neurological examination revealed normal bulk and 
tone.  He had 4+ strength in his iliopsoas on the right.  The 
remainder of the motor strength examination was normal.  
Sensory examination was intact.  The appellant had 2+ and 
symmetrical reflexes except for the right patellar, which was 
1+.

The VA examiner stated that the appellant had a partial 
impairment of his lumbosacral nerve root, which was probably 
secondary to the injury in service, specifically, his 
iliopsoas fracture was reduced on the right side.  The VA 
examiner noted that the appellant was not incontinent of 
bladder or bowel.  X-rays taken at that time of the lumbar 
spine revealed chronic compression fracture at the L3 level.  
The VA radiologist stated that there could have been a re-
fracturing at that level.  The VA examiner entered an 
assessment of a traumatic injury to the lumbar spine, which 
had left the appellant with a fixed mechanical low back pain 
with residual neurologic injury.  The VA examiner noted that 
the appellant had spondylolisthesis at L4-L5 and a kyphotic 
deformity at L3-L4 and an old compression fracture of L3, 
with resultant scoliosis, which the VA examiner noted was 
mild in nature.

In a February 1994 VA outpatient treatment report, the 
appellant reported having twisted his back four or five days 
ago and that his low back pain was radiating down his right 
leg.  Examination revealed some tenderness to deep palpation 
in the gluteal area.  Inspection of the hip and leg revealed 
pain on internal rotation.  The right foot revealed all toes, 
except the big toe, appeared cyanotic and were cool compared 
to the left.  The impression was acute arterial insufficiency 
of the distal right foot.  The VA examiner noted that the 
etiology was unknown.  In an undated VA outpatient treatment 
report, the VA examiner noted that the appellant had a 
history of a fall the prior night and that since that time, 
the appellant had had pain in his back.  The appellant 
reported no leg pain.  The VA examiner stated that there was 
an old history of low back pain secondary to an injury in 
1979.  Upon examination, the appellant's lumbar spine was 
nontender.  Motor and sensory examinations were intact.  The 
appellant had a negative tension sign.  The VA examiner 
stated that symptoms revealed compression fracture with 
degenerative joint disease.

In May 1995, the appellant reported that he had messed up his 
back bending over.  He stated that he got instant back pain 
in the low back area.  The VA examiner entered a diagnosis of 
acute low back syndrome.  X-rays taken in June 1995 of the 
lumbar spine revealed chronic compression fracture of L3 with 
degenerative changes around L3-L4 disc space.

The appellant had an RO hearing in September 1995.  He stated 
that he could not keep a job because of his back.  He stated 
that he had limited range of motion and that he could not 
bend forward to tie his shoes or bend backward.  He stated 
that he could not walk, stand, or sit for long periods of 
time.  The appellant stated that he never had complete relief 
from his symptoms, and that the level of his pain varied.  He 
stated that he could not lift more than 10 pounds.  He 
testified that he had a pinched nerve in his back that 
affected his right leg.  He stated that his quadriceps in his 
right leg were always twitching.  He described his pain as 
being in the lower lumbar area and upper right leg.  The 
appellant and the appellant's spouse both reported muscle 
spasms in the appellant's low back.  The appellant's spouse 
stated that they had to buy the appellant a special bed for 
him so that he could get sleep.

The appellant underwent a VA examination in October 1995.  
The appellant reported that since the fusion in service, he 
had had intermittent problems with bowel incontinence, 
persistent right leg weakness, and occasional pain.  The 
appellant stated that the pain was predominantly in the lower 
back.  He stated that his symptoms were stable.  Examination 
of the lumbar spine revealed mild tenderness to palpation on 
the lumbar spine.  His lumbar spine had 60 degrees flexion, 
20 degrees extension, 45 degrees of lateral bending, and 
80 degrees of rotation.  His motor strength showed atrophy in 
the right quadriceps with quadriceps of 4+/5 on the right.  
The remainder of his motor function was normal.  His sensory 
was intact to light touch, pin prick, and proprioception.  
His reflexes showed a decreased reflex in the knee jerk on 
the right.  The remainder of the reflexes were normal.  The 
VA examiner noted that plain films of the lumbar spine showed 
evidence of compression fracture involving L3 and L4.  The 
assessment was that the appellant had suffered a compression 
fracture with neurologic injury.  The VA examiner stated that 
the appellant's symptoms had persisted since that time and 
that he had significant low back pain.

An EMG conducted in November 1995 revealed mild right L4 
radiculopathy.  An MRI taken in November 1995 revealed 
evidence of a scar in the region of the exiting right L3-L4 
nerve root.  The VA radiologist stated that such could be 
symptomatic.  There was a narrowed canal at multiple levels 
from facet hypertrophy and osteophytic ridge.  The appellant 
had focal central protrusion at L5-S1.  In a separate 
November 1995 medical record, a VA examiner noted the results 
of the EMG, x-ray, and MRI and entered a diagnosis of lumbar 
spinal stenosis secondary to old injury and scar.

The appellant underwent a VA examination in September 1998.  
The VA examiner noted that the appellant had had a recent 
stroke and that the appellant was unable to speak.  The 
appellant's girlfriend stated that the appellant continued to 
have chronic low back pain and that prolonged periods of 
sitting caused increased back pain.  The VA examiner noted 
that the appellant was unable to do any significant bending 
and no lifting at this time and that he had had such problems 
prior to the stroke, but that since the stroke, the 
appellant's problems had multiplied.

The VA examiner noted that the appellant entered the 
examination in a wheelchair and that the appellant was able 
to arise to a standing position from the wheelchair.  The 
appellant's balance appeared to be somewhat tenuous.  The VA 
examiner noted that range of motion testing was difficult.  
Flexion was 45 degrees, which the VA examiner noted was with 
the appellant's companion helping to support him.  The 
appellant was unable to extend past neutral.  No further 
attempt for range of motion testing was done.  The VA 
examiner noted that the appellant had a well-healed scar in 
the midline of his lower back region.  The appellant had mild 
tenderness and mild paravertebral muscle spasm over the lower 
back region.  The VA examiner noted that the examination was 
terminated at that point.

One of the purposes for the January 1998 remand was to obtain 
an opinion as to whether the appellant's fusion constituted 
ankylosis.  The VA examiner stated that in reviewing the 
evidence of record, there was mention of laminectomy and 
fusion (he noted that he was unable to find medical records 
pertaining to the fusion surgery).  He stated, "Certainly if 
there is a fusion present, then by definition, he had 
ankylosis present."  The VA examiner stated that the 
appellant had pain on range of motion and had markedly 
diminished function as a result of the back problems, but 
noted that such was also due to the stroke.  However, he 
stated that he was unable to express the appellant's 
additional limitation of motion because it could not be 
determined with any degree of medical certainty.  X-rays 
taken at that time revealed mild convexed lumbar scoliosis.  
There was some loss of vertebral body height.  There was a 
prominent osteophyte at the antero-inferior L3 vertebral body 
and the infero-lateral L3 body.  The pedicles were intact.  
The VA examiner noted that there was no frank fusion of the 
vertebral bodies.  The impression was service-connected 
compression fracture of L1, L2, and L3.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 5285, residuals of a vertebra fracture 
injury, with cord involvement, where the veteran is bedridden 
or where the veteran requires long leg braces, are evaluated 
as 100 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 
5285 (1998).  Without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation is assigned.  Id.  In other cases, the residuals 
will be rated according to definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Id. at Note.  Favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5289 (1998).  Unfavorable ankylosis 
of the lumbar spine warrants a 50 percent evaluation.  
(1998).  A rating of 10 percent is warranted when limitation 
of motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 40 percent when 
limitation of motion is severe. 38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).  Mild intervertebral disc syndrome warrants 
a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5293 (1998).  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  Id.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warrants a 60 
percent evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 50 percent evaluation 
for residuals of compression fracture L1, L2, and L3.  In May 
1994, the appellant reported chronic low back pain and 
increasing right lower extremity pain with occasional 
numbness and weakness.  The VA examiner noted that the 
appellant's gait was slow due to persistence of back pain.  
Neurological examination revealed normal bulk and tone.  He 
had 4+ strength in his iliopsoas on the right.  The remainder 
of the motor strength examination was normal.  Sensory 
examination was intact.  The VA examiner noted that the 
appellant had partial impairment of his lumbosacral nerve 
root, which was secondary to the inservice injury.  The VA 
examiner entered an assessment of a traumatic injury to the 
lumbar spine, which had left the appellant with a fixed 
mechanical low back pain with residual neurologic injury.  
The VA examiner noted that the appellant had 
spondylolisthesis at L4-L5 and a kyphotic deformity at L3-L4 
and an old compression fracture of L3, with resultant 
scoliosis.

In February 1994, the appellant had tenderness to deep 
palpation in the gluteal area.  In an undated VA outpatient 
treatment report, the appellant's lumbar spine was nontender, 
and motor and sensory examinations were intact.  In September 
1995, the appellant stated that he could not bend forward or 
backward and that he was unable to sit, stand, or walk for 
long periods of time.  He stated that he was never without 
symptoms of back pain, although he noted that the intensity 
of the pain varied.  He and his spouse stated that he had 
muscle spasms in his back.

The appellant underwent a VA examination in October 1995.  
His range of motion was 60 degrees flexion, 20 degrees 
extension, 45 degrees lateral bending, and 80 degrees 
rotation.  His motor strength revealed atrophy in the right 
quadriceps.  He had a decreased reflex in the right knee, but 
the remainder of the reflexes were normal.  The VA examiner 
stated that the appellant had significant low back pain.  An 
EMG conducted in November 1995 revealed L4 radiculopathy.  In 
a separate November 1995 medical record, a VA examiner stated 
that the appellant had lumbar spinal stenosis secondary to 
the inservice injury.

The appellant underwent a VA examination in September 1998.  
The VA examiner noted that the appellant was unable to do any 
significant bending and no lifting.  Range of motion testing 
was difficult.  The appellant was able to bend forward 
45 degrees and was unable to extend past neutral.  The VA 
examiner made no further attempt for range of motion testing.  
The VA examiner noted that the appellant had mild tenderness 
and mild paravertebral muscle spasm over the lower back 
region.  The VA examiner stated that the appellant had 
markedly diminished function as a result of back problems.  
He stated that he was unable to state with medical certainty 
how much of the diminished function was due to the service-
connected residuals of compression fracture L1, L2, and L3 
and how much was due to the stroke.  He stated that when 
fusion was present, then ankylosis is present, but noted from 
the appellant's x-rays that there was no frank fusion of the 
vertebral bodies.

The Board finds that a 40 percent evaluation is warranted for 
severe limitation of function.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  Additionally, a 10 percent evaluation 
is warranted for a demonstrable deformity of the vertebral 
body.  See 38 C.F.R. Part 4, Diagnostic Code 5285.  The Board 
is aware that not all the evidence supports a finding of 
severe limitation of motion; however, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that evaluation.  
See 38 C.F.R. § 4.7 (1998).  The appellant's limitation of 
function has been shown to be severe based on medical 
evidence in the record and his statements and testimony.  See 
38 C.F.R. Part 4, Diagnostic Code 5292.

An evaluation in excess of 50 percent is not warranted.  
Under Diagnostic Code 5292, the appellant is at the maximum 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5292.  The 
medical evidence of record has established that the appellant 
has neurologic deficit, which would allow the application of 
Diagnostic Code 5293.  However, the medical evidence of 
record has not established that the appellant's residuals of 
compression fracture L1, L2, and L3 have resulted in 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the disease 
disc with little intermittent relief.  See 38 C.F.R. Part 4, 
Diagnostic Code 5293.  When examined in September 1998, the 
VA examiner noted that the appellant had mild muscle spasm.  
He had a decreased right knee reflexes, but the remainder of 
his reflexes were normal.  The appellant himself has not 
reported findings which would place the appellant's residuals 
of compression fracture L1, L2, and L3 as 60 percent 
disabling.  Considering an evaluation in excess of 50 percent 
under Diagnostic Code 5285, the appellant is not bedridden 
nor has there been any report of cord involvement.  See 
38 C.F.R. Part 4, Diagnostic Code 5285.  The appellant has 
not been shown to need a neck brace or long leg braces.  Id.  
The appellant's residuals of compression fracture L1, L2, and 
L3 is no more than 50 percent disabling.

The Board is aware of the finding by the VA examiner that if 
the appellant has fusion, then he has ankylosis and is aware 
of the Court's decision in Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (memorandum decision).  The VA examiner noted upon 
reviewing x-rays that the appellant did not have a frank 
fusion.  Regardless, even accepting the determination that 
the appellant has ankylosis of the lumbar spine, there is no 
medical evidence in the records which would indicate that he 
has unfavorable ankylosis of the lumbar spine, as no medical 
professional has made such a finding.  See id,; see also 
38 C.F.R. Part 4, Diagnostic Code 5287.

In regard to the 1994 statement by a medical professional 
that the appellant had fusion, the statement came from a 
medical professional and is therefore competent.  However, 
the statement is inaccurate and substantiates the Board's 
view of the overall inadequacy of the examination.  The 
service medical records establish that the appellant did not 
undergo a fusion.  The 1980 VA x-ray shows an attempt of 
fusion by calcification, but no fusion.  In the September 
1998 examination report, the VA examiner specifically ruled 
out fusion.  The June 1994 x-ray makes no reference to 
fusion.  Although the 1994 VA examiner is competent, the 
Board must also assign weight to his observation.  His 
examination report was inadequate and when balanced against 
other medical evidence, it is inaccurate.  The Board 
virtually assigns no weight to the report and finds that the 
appellant's own statements are more probative of the degree 
of impairment than that medical report.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the appellant, as he 
is receiving the maximum disability evaluation for limitation 
of motion of the lumbar spine.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  However, it must be noted that in a 
General Counsel opinion, the Office of General Counsel 
implied that the Court may not have intended to be as 
encompassing as Johnston seems to imply.  See VAOPGCPREC 36-
97 (Dec. 1997).  The Office of General Counsel determined 
that 38 C.F.R. §§ 4.40 and 4.45 (1998) should be considered 
even though the evaluation corresponds to the maximum 
evaluation under the diagnostic code that pertains to 
limitation of motion.  See id.  

Thus, if the Board accepts that DeLuca is applicable, then 
the Board finds that the evidence still does not warrant an 
evaluation in excess of 50 percent.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45). The appellant has been noted to have 
significant back pain and markedly diminished function as a 
result of back problems.  The appellant has described 
functional impairment.  In May 1994, the appellant had 4+ 
strength in his iliopsoas on the right.  The VA examiner 
stated that the remainder of the motor strength examination 
was normal.  In September 1995, the appellant stated that he 
could not walk, sit, or stand for long periods of time.  In 
October 1995, the VA examiner stated that motor strength 
testing showed atrophy in the right quadriceps, but that the 
remainder of the motor strength testing was normal.  Although 
the appellant was in a wheelchair at the time of the 
September 1998 examination, the VA examiner did not make a 
finding that it was due to the appellant's service-connected 
residuals of compression fracture L1, L2, and L3.

Taking the evidence of record into account, the Board does 
not find that the appellant has any more than severe 
functional impairment.  Weakness, excess fatigability, 
incoordination, and less movement have been noted by VA 
examiners and the appellant.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).  The functional impairment shown by the VA 
examinations and described by the appellant is indicative of 
no more than severe functional impairment and thus no more 
than 50 percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected residuals of compression fracture L1, L2, and L3 is 
worse than is contemplated by the current 30 percent 
evaluation, the Board has agreed and granted a 50 percent 
evaluation.  Even accepting the appellant's statements as 
true, an evaluation in excess of 50 percent is not warranted.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 50 percent for 
residuals of compression fracture L1, L2, and L3 is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A 50 percent evaluation is granted for residuals of 
compression fracture L1, L2, and L3, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

